William H. Rehnquist: the case is submitted We'll hear argument next in Number oh oh ten seventy-two, Leonard Edelman versus Lynchburg College. Mr. Schnapper. [Inaudible]
Eric Schnapper: Mr. Chief Justice, and may it please the Court. The relation-back rule for verification under section sixteen oh one point twelve B is a proper exercise of the authority granted to the EEOC under section seven thirteen of title seven to promulgate procedural regulations. The regulation is consistent with the language of section seven oh six. Title seven requires that a charge be verified, and the statute also requires that a charge be filed within a hundred and eighty or three hundred days of the act of discrimination. But as Judge Luttig correctly observed below, these two statutory requirements are independent of each other. Specifically, section seven oh six E one establishes deadlines of a hundred and eighty or three hundred days, but it applies those deadlines only to when, quote, a charge must be filed. Section seven oh six E one does not purport to establish a deadline for verification. Conversely, section seven oh six B requires verification, but it contains no deadline for doing so. That omission is particularly significant because other requirements which are contained in section seven oh six B do have deadlines. [Inaudible]
Antonin Scalia: What what about the other elements that that that have that that are required by the statute to be in the in the cla- in the charge? Surely the commission has to serve notice of the charge, including the date, place and circumstances of the alleged unlawful employment practice. Isn't that statutory provision implicitly a requirement that the charge contain the date, place, and circumstances of the alleged unlawful practice?
Eric Schnapper: O- I wouldn't go quite that far. The the the commission's interpretation of that, which is embodied in section sixteen oh one point twelve B, concludes that a charge is sufficient if it identifies the parties and contains a description of the alleged discriminatory practice.
Antonin Scalia: Well, how how can how can the statute be complied with? I mean, the statute, two thousand E dash five B, clearly says that the commission on receiving a charge shall serve a notice of it, paren, including the date, place, and circumstances of the alleged unlawful employment practice...
Eric Schnapper: Well, it does... on the employer.
Eric Schnapper: it does so provide.
Speaker: So, you you think the...
Antonin Scalia: charge doesn't even have to e- c- because the commission hasn't chosen to require that, a charge doesn't even have to contain the date, circumstances, and place of the alleged we-
Speaker: Well, the commission has...
Antonin Scalia: What does it have to contain?
Eric Schnapper: The regulation...
Speaker: I have...
Antonin Scalia: been discriminated against?
Eric Schnapper: It I I understand the regulation to require more specificity than that.
Speaker: No. I understand that.
Antonin Scalia: But but what you say about about the requirement or or nonrequirement of of of of of of oath, of of it being under oath, I think you you you're going to have to logically say about other requirements or, a- a- a- as you think them, nonrequirements of the charge.
Eric Schnapper: I I think that you have to read well, the com- the commission's view is that there is a- a- an irreducible minimum that has to be in a charge.
Speaker: Why?
Antonin Scalia: Why does it come to that position? It just made it up?
Eric Schnapper: The statute expressly provides that the commission can specify what information needs to be in a charge, and that's the...
Speaker: I see. Not...
Antonin Scalia: because there's any statutory compulsion, but just in its in its wisdom and beneficence, the commission has decided that there has to be a certain minimal amount of information in the charge,
Speaker: I I I I don't know f- f-
Eric Schnapper: Federal Register recounts any any explanation, but I- it seems to me it would be logical for the commission to have looked at that the provision to which you refer in in in framing the...
Speaker: the requirements it has.
Antonin Scalia: provision to which I refer, it would say a charge has to I'm, we're not going to bother an employer and require him to come back with a response unless y- you you haven't just come in and said, I've been discriminated against.
Eric Schnapper: Well, w- w- what happens as a practical matter where verification occurs after the filing date is that the employer is usually not required to actually take any action.
Ruth Bader Ginsburg: But here what the employer wasn't even no- wasn't notified until the form on the EEOC's proper form that did everything, including the verification.
Eric Schnapper: Your Honor, i- it's our view that the that the court of that the EEOC erred in not providing notice at that time, and it's I think it's clear, from a reading of the compliance manual, that its own manual did require notice at that time.
Antonin Scalia: And and would also require notice of of of of a charge that was imperfect in other respects within ten days of receiving the charge.
Speaker: If you...
Antonin Scalia: a telephone in the the requirement that it be in writing, for example, that's a requirement the that isn't isn't particularly in the in the statute of limitations provision, but it's a requirement that it be in writing.
Eric Schnapper: The...
Antonin Scalia: contact the employer about that.
Eric Schnapper: The it's our view that that that if the commission receives a sufficient charge, it must do so.
Speaker: This is all...
Antonin Scalia: just a matter of the regulations.
Eric Schnapper: The the the statute requires that a charge be filed, so I think it would have to be reduced to writing.
Speaker: But I, but I was saying...
Antonin Scalia: filed.
Speaker: But I would say the...
Eric Schnapper: commission probably could alter its its its regulation and deem a memorialized phone call the filing of the charge.
Speaker: here.
Eric Schnapper: And and to to get back to the specific issue before the Court, the Fifth Circuit excuse me the Fourth Circuit would have reached the same result in this case regardless of whether this letter, notice of this letter or the letter itself had been served on the employer within ten days of the receipt of the letter on November fourteenth.
Ruth Bader Ginsburg: Mr. Schnapper, do you agree that if you started out with Judge Luttig's position.
Eric Schnapper: Yes.
Speaker: It remains...
Ruth Bader Ginsburg: those four questions are alive and would have to be...
Eric Schnapper: It it th- it remains open to the to the respondent to raise those issues on remand, and and we think that that's the appropriate procedure...
Ruth Bader Ginsburg: Thank you.
Eric Schnapper: f- for addressing it.
Speaker: Do you do you think it's...
Anthony M. Kennedy: good practice for the EEOC to wait until after the three hundred day period and a verification before it even notifies...
Speaker: No.
Eric Schnapper: No, they, it was in in our view, it was improper to have done that here, that that the the the statute doesn't authorize them to await verification.
Anthony M. Kennedy: Okay.
Eric Schnapper: does identify some circumstances in which there might be delay in in in notification.
Antonin Scalia: Let me suppose you have a statutory provision which says that the complaint shall be in writing, sworn to under oath, shall set forth the time, place, and circumstances of the alleged grievance, comma, and shall be presented to the agency within one hundred days after the alleged grievance.
Speaker: Yes.
Eric Schnapper: Yes.
Speaker: I I...
Anthony M. Kennedy: any boy, I would never read a statute that way.
Speaker: I don't, well...
Antonin Scalia: that that that that go that far?
Eric Schnapper: The the Federal rules require that a notice of appeal shall be in writing and shall be filed within a certain period of time.
Antonin Scalia: I- In these other situations that you mentioned, does the court take action against a particular individual or require a response from a particular individual before the verification occurs? You see, that that that that seems to me the the difference here, that you're you're saying the commission, within ten days after re- receiving this unverified complaint, has to submit it to the employer and ask the employer to respond to it.
Eric Schnapper: No.
Speaker: which requires an answer within so many days. It's simply a heads-up.
Antonin Scalia: Now, d- does the agency require verification to occur before it will demand a response from the employer?
Speaker: I think that would...
Eric Schnapper: be the normal practice.
Speaker: Isn't that what the form that EEOC...
Ruth Bader Ginsburg: sends out, as you've described the procedure? It's called form five, or whatever it is, that they send to the complainant says sign, verify.
Eric Schnapper: That's that's that's what occurred here.
Speaker: do anything. It's not like a complaint.
Antonin Scalia: meanwhile the the I mean, this this could occur a very long time after the event occurred...
Speaker: I think...
Antonin Scalia: commission waits that long to get the verification.
Speaker: I think...
Eric Schnapper: not in practice.
Speaker: time.
William H. Rehnquist: Miss Blatt, we'll hear from you.
Lisa S. Blatt: Thank you, Mr. Chief Justice, and may it please the Court.
Anthony M. Kennedy: But but i- but in this case, the a- the agency doesn't treat it as a full charge until it's verified for purposes of notifying the employer.
Speaker: Well, that's not fo-
Anthony M. Kennedy: you you s- you you you you want us to accept this argument as to what a charge is, but then you don't want us to accept it for when the employer has to know about it so the evidence doesn't go stale.
Lisa S. Blatt: It's not that the it's not that the agency is waiting for verification before it gives notice, and if the only thing missing from a charge is verification, the agency's procedures require notice within ten days.
Speaker: Well, but...
Antonin Scalia: aren't, shouldn't the two be be tied together? I mean, it's reasonable to have it relate back so long as there is no prejudice to the to the employer from having it relate back.
Lisa S. Blatt: But, Justice Scalia, the the agency's procedures required this employer to have notice, whether or not the November fourteenth letter was verified, and the employer then can preserve its documents or or respond to the charge or do or do whatever it wants.
Speaker: The...
Antonin Scalia: that's a separate mistake, and whatever prejudice comes from that the employer is free to raise on remand.
Lisa S. Blatt: Yes.
Ruth Bader Ginsburg: But you agree with Mr. Schnapper that the agency just missed, that they should have given f- to for the purpose of giving giving notice, sent that unverified charge...
Speaker: to the employer.
Lisa S. Blatt: absolutely.
Ruth Bader Ginsburg: What about the argument that B comes before E, so and to define what a charge is, the word charge, and then i- it's given a certain description in B.
Lisa S. Blatt: Well, title seven didn't define the word charge as a verified charge.
Speaker: And in the normal...
Lisa S. Blatt: course of business, the agency will try to obtain a standard form whose signature line contains an affirmation, and so the verification requirement will be supplied.
Anthony M. Kennedy: C- Can you tell me what happens, j- it's not this case if there's a rule in the in the circuits, I don't think we passed on it.
Lisa S. Blatt: Yeah, we know of just a handful of cases where the charge just got lost in the system, and w- the consequences of that would turn on two factors.
William H. Rehnquist: Thank you, Miss Blatt.
Ruth Bader Ginsburg: [Inaudible]
Alexander W. Bell: In the Mohasco case, this Court taught that the EEOC may not adopt regulations that are inconsistent with the statutory mandate.
Speaker: Judge...
Ruth Bader Ginsburg: Judge Luttig said that that was a very plausible argument.
Alexander W. Bell: O- Justice Ginsburg, we don't believe that that is a permissible reading of the statute.
Speaker: There's simply no...
Ruth Bader Ginsburg: that the reading that you are saying is the only proper reading is s- somewhat inconsistent with this Court's position in Becker against Montgomery last t- term.
Alexander W. Bell: Justice Ginsburg, we we don't think so because we think what happened in Becker was a a a harmonization of two rules of the Court, with a focus particularly on rule eleven, which in the same rule which established the requirement of the of the signing, established the the method to cure a failure to sign.
Speaker: I think we we heard...
Ruth Bader Ginsburg: the argument from Mr. Schnapper and Miss Blatt that as a background common law principle, the the idea of a curative amendment to provide a signature, to provide verification that then relates back is nothing new.
Alexander W. Bell: Your Honor, I I believe that the background principle, if you will, the background legal principle of our federalism and the background legal principle of due process to employers in fairness to employers in giving notice, was probably more a part of the applicable legal background here...
Speaker: But that was conceded, the...
Ruth Bader Ginsburg: That the the the commission should have sent the imperfect charge.
Alexander W. Bell: Well, Your Your Honor, the the regulation here eliminates the filing deadline.
Ruth Bader Ginsburg: But that's not what anybody is urging here.
Alexander W. Bell: Well, Your Honor, there wa- the the letter itself was never verified.
Speaker: There was a form five that was verified.
Ruth Bader Ginsburg: like an amended complaint.
Alexander W. Bell: There's no indication that Congress here adopted common law pleading rules.
Speaker: Do you question,
William H. Rehnquist: Mr. Bell, your opponents' descriptions of the common law pleading background that a complaint that was f- s- s- was required by rule to be verified filed not verified could be verified later?
Alexander W. Bell: There are certainly many cases that hold that.
Speaker: put out.
John Paul Stevens: may I ask, that , going back to Justice Scalia's questions e- earlier? The statute requires that the charges shall be in writing, under oath or ath- affirmation, and shall contain such information and and be in such form as the commission requires.
Alexander W. Bell: Yes, Your Honor.
John Paul Stevens: So that if they if they add a requirement, more information after there's a filing, they would also be deciding that the original charge was un- was untimely.
Alexander W. Bell: Well, and in this case, Your Honor, that's exactly what they did.
Speaker: charge. They kept...
Alexander W. Bell: writing letters to that effect.
Speaker: do something.
Antonin Scalia: also have to say, Mr. Bell, that that since the complaint or the charge has to be under the statute in such form as the commission shall prescribe, you'd also have to say that if the if the charge was filed on nine by twelve paper and the and the commission had prescribed eight and a half by twelve, that it's ineffective.
Alexander W. Bell: Yes, Your Honor.
Speaker: Any any little any little foot fault...
Antonin Scalia: would...
Speaker: Any little...
Antonin Scalia: foot fault would would render it ineffective.
Alexander W. Bell: I think that that...
Speaker: that...
Antonin Scalia: little technical detail that that wasn't exactly as the commission's...
Speaker: rules required.
Alexander W. Bell: by the commission, I think that's what the statute says.
Speaker: Mr. Bell, wouldn't that be, wouldn't that be...
Ruth Bader Ginsburg: totally inconsistent with what Congress envisioned? That is, these complaints with the EEOC were not going to be filed by lawyers, lawyers who have leeway to amend under the Federal rules.
Speaker: That would be very odd.
Alexander W. Bell: the statute seems to indicate that with respect to the oh, at least with respect to the oath and writing requirements.
Speaker: next year perhaps eliminating the writing requirement.
Ruth Bader Ginsburg: when not whether.
Speaker: But you...
Alexander W. Bell: do have to do it withi- in the method and in the time set out in rule eleven.
Ruth Bader Ginsburg: What was filed in the court of appeals within the time that you had to file the notice lacked a signature.
Speaker: Yes...
Ruth Bader Ginsburg: thing that's here within the thirty, three hundred days.
Alexander W. Bell: Well, w- we see a fundamental difference between this Court harmonizing rules over which this Court has control, and the Court deciding whether to apply requirements set out in a statute that Congress used to create a certain right.
Antonin Scalia: You're you're not asserting that our reading of our own rules is unreasonable, are you?
Alexander W. Bell: No, Your Honor.
Antonin Scalia: Well, but if our reading of our rules isn't unreasonable and this agency has simply read the statute the way we read our rules, then I assume that this agency's reading of the statute is not unreasonable.
Alexander W. Bell: Your Honor, I, there are two reason we don't think Chevron is the correct, Chevron would uphold this regulation.
Speaker: that's embodied in the statute.
Antonin Scalia: the Government has asserted that that's not the case, and I'm a I, if that if, I I I think we we we have to accept that unless you have solid evidence to the contrary that that in fact they think the notice is normally given and should have been given when here when the when the charge was received...
Speaker: They have said that today.
Alexander W. Bell: I I and I...
Speaker: of course saw their...
Antonin Scalia: Well, unless you know...
Speaker: for sure that it's not.
Antonin Scalia: And I agree with you that if if if that is not the policy and if if they're being inconsistent in viewing it as a charge for one purpose but not as a charge for another purpose, then then we have a different problem.
Alexander W. Bell: Well, a- again, I I refer the Court to the Government's brief in support of amicus , o- of of of, sorry of granting the writ, pages o- sixteen and seventeen.
Speaker: Mr. Bell, a lawyer...
Ruth Bader Ginsburg: representing the Government made a representation before the Court this morning, that the EEOC should have immediately sent that charge to the employer.
Alexander W. Bell: That does, I mean, we-, I I'm not arguing with that.
Speaker: Well, now it's clarified...
Ruth Bader Ginsburg: what its position is.
Alexander W. Bell: I I understand.
Ruth Bader Ginsburg: Mr. Bell, this was a deferral case.
Speaker: Yes, Justice Ginsburg.
Ruth Bader Ginsburg: in this case anything had been done at the State agency level?
Alexander W. Bell: Your Honor, th- the charge was not sent to the State until it was put under oath...
Speaker: Well, that same...
Ruth Bader Ginsburg: the f- the same formal whatever they called it, form X, wh- when it was sent to the employer was also sent to the State agency.
Alexander W. Bell: That's correct.
Speaker: I- Is it...
Anthony M. Kennedy: Is the a- a- a- a- apparent inconsistency between the, what the Government says at page sixteen of the b- b- b- brief in su- in support of granting the petition and its representation here ex- explained by the fact that at p- page sixteen the Government says the complaint must be, the charge must be verified before it requires a response,
Speaker: I, I see that...
Anthony M. Kennedy: another requirement for simply notifying the employer that the charge has been made? It seems to me that's,
Speaker: it...
Alexander W. Bell: the only requirement in the handbook that we saw, I mean, the the the handbook that was filed, that we received on Friday does not mention oath at all.
Speaker: that in...
Antonin Scalia: I don't understand what you said.
Speaker: If e- e- e-
Antonin Scalia: charge if the charge is received within fifteen days of the...
Alexander W. Bell: As I read this manual...
Antonin Scalia: Yeah...
Alexander W. Bell: whether it was just served o- served on us on Friday, that's that's exactly what it says.
Antonin Scalia: Where where they will give notice of an unperfected charge.
Alexander W. Bell: Yes.
Antonin Scalia: They won't give notice unless the charge is received...
Speaker: Right.
Antonin Scalia: the end of a deadline.
Alexander W. Bell: That that is the way I read of, th- this handbook.
Speaker: interesting...
Alexander W. Bell: in looking at the handbook, Your Honor,
Antonin Scalia: Do you have a section of the handbook where that's...
Alexander W. Bell: I think it's, i- yes, sir.
Antonin Scalia: That that's not a page.
Speaker: page. The...
Antonin Scalia: page is down the bottom.
Alexander W. Bell: two dash one...
Antonin Scalia: two dash one? Let me try that.
Alexander W. Bell: is what what I have.
Ruth Bader Ginsburg: You, what you have just said, suggests that this compliance manual is i- is in need of amendment, but the compliance manual, unlike the regulation that we have, is not something that gets Chevron deference.
Speaker: I understand,
Alexander W. Bell: and this of course, this regulation was not passed with notice and comment rulemaking either, which under the Mead decision gives it less weight than it might have if i- if the regulation...
Ruth Bader Ginsburg: I thought the Congress authorized the EEOC to make procedural rules, didn't it?
Alexander W. Bell: They did.
Ruth Bader Ginsburg: And that's what these are.
Alexander W. Bell: By other proof e- Your Honor, I suppose w- w- we lawyers could differ on whether it's a procedural or substantive rule.
Speaker: Well, what would you call rule fifteen C of the Federal Rules of Civil...
Ruth Bader Ginsburg: Procedure?
Speaker: fifteen...
Ruth Bader Ginsburg: C of the Federal Rules...
Speaker: Yes.
Ruth Bader Ginsburg: Is that a rule of procedure? The relation-back rule?
Alexander W. Bell: , I, Yes, Your Honor, it is.
Antonin Scalia: Well, I'm I'm not sure that Mead does does, I don't un-, does does Mead say that that even rules adopted without notice and comment are entitled to Chevron deference so long as they were authorized? I mean, I thought all rules had to be authorized whether whether they do notice and comment or not.
Speaker: Well,
Antonin Scalia: starting point, isn't it?
Alexander W. Bell: and one of the problems with this rule is that there's no delegation of authority to the agency to define the term charge, which is, in essence, what they've done.
Speaker: But how would you distinguish...
Ruth Bader Ginsburg: from the point of view of the claimant who is filing the original charge, sends a letter, as here, and then the EEOC, if it were super-efficient, would have gotten out the the form in good time?
Alexander W. Bell: It did in this case, Your Honor.
Ruth Bader Ginsburg: How many days did he have left?
Alexander W. Bell: He had it for approximately a month, at least three weeks.
Speaker: Thank you, Mr. Bell.
William H. Rehnquist: Mr. Schnapper, you have five minutes remaining.
Eric Schnapper: Thank you, Your Honor.
Speaker: non ver-
William H. Rehnquist: manual say about verification, later verification?
Eric Schnapper: I don't believe the manual addresses it.
Speaker: when service is to...
William H. Rehnquist: one might infer that then that l- post-filing verification i- is not authorized.
Eric Schnapper: It's expressly authorized by the regulation in this case.
William H. Rehnquist: Thank you, Mr. Schnapper.
The Marshal: The honorable court is now adjourned until tomorrow at ten o'clock.